                                           Case 3:20-cv-02814-CRB Document 7 Filed 05/12/20 Page 1 of 1




                                   1                                  UNITED STATES DISTRICT COURT

                                   2                               NORTHERN DISTRICT OF CALIFORNIA

                                   3

                                   4     CARL GRIMES, BK2773,                                Case No. 20-cv-02814-CRB (PR)
                                   5                    Petitioner,
                                                                                             ORDER DISMISSING PETITION FOR
                                   6             v.                                          A WRIT OF HABEAS CORPUS FOR
                                                                                             FAILURE TO EXHAUST
                                   7     LISA NOVAK,
                                                                                             (ECF No. 2)
                                   8                    Respondent.

                                   9          Petitioner, a state prisoner at the Correctional Training Facility in Soledad, California,

                                  10   seeks a writ of habeas corpus under 28 U.S.C. § 2254 challenging the denial of pre-sentence time

                                  11   credits in connection with a sentence from San Mateo County Superior Court. Petitioner also

                                  12   seeks leave to proceed in forma pauperis (ECF No. 2) which, good cause shown, is granted.
Northern District of California
 United States District Court




                                  13          Prisoners in state custody who wish to challenge collaterally in federal habeas corpus

                                  14   proceedings either the fact or length of their confinement are first required to exhaust state judicial

                                  15   remedies, either on direct appeal or through collateral proceedings, by presenting the highest state

                                  16   court available with a fair opportunity to rule on the merits of each and every claim they seek to

                                  17   raise in federal court. See 28 U.S.C. § 2254(b)-(c). Petitioner has not done so. He has not

                                  18   presented the Supreme Court of California with an opportunity to consider and rule on his claims.

                                  19   See O’Sullivan v. Boerckel, 526 U.S. 838, 845 (1999) (state’s highest court must be given

                                  20   opportunity to rule on claims even if review is discretionary); Larche v. Simons, 53 F.3d 1068,

                                  21   1071-72 (9th Cir. 1995) (Supreme Court of California must be given at least one opportunity to

                                  22   review state prisoners’ federal claims). The petition for a writ of habeas corpus therefore is

                                  23   DISMISSED without prejudice to filing a new petition after state judicial remedies are exhausted.

                                  24          The clerk shall close the file and terminate all pending motions (see ECF No. 2) as moot.

                                  25          IT IS SO ORDERED.

                                  26   Dated: May 12, 2020

                                  27                                                     ______________________________________
                                                                                         CHARLES R. BREYER
                                  28                                                     United States District Judge
